Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

James K. Lee
d/b/a Westwood Billiards,

Respondent.

Docket No. C-14-1027
FDA Docket No. FDA-2014-H-0535

Decision No. CR3278

Date: June 27, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, James K. Lee d/b/a Westwood Billiards, that
alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $5,000. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $5,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to a minor and failed to verify that a cigarette purchaser was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
US.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2012). CTP seeks a civil money penalty of $5,000.

On May 6, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Westwood Billiards, an establishment that sells tobacco
products and is located at 2207 South Westwood Boulevard, Poplar Bluff,
Missouri 63901. Complaint { 3.

e During an inspection of Respondent’s establishment on December 23,
2013, at approximately 1:14 PM, FDA-commissioned inspectors
documented that “a person younger than 18 years of age was able to
purchase a package of Marlboro cigarettes . . . [.]” The inspectors also
documented that “the minor’s identification was not verified before the sale
....” Complaint § 10.

In a decision dated February 27, 2013, which became final on March 29, 2013, an
Administrative Law Judge found:

e On February 8, 2012, Respondent used a vending machine in his
establishment in violation of 21 C.F.R. § 1140.14(c).

e CTP informed Respondent of the alleged February 8, 2012 violation by
Warning Letter dated March 29, 2012.

e On July 14, 2012, Respondent sold a package of Marlboro 100’s cigarettes
to a person younger than 18 years of age in violation of 21 C.F.R.
§ 1140.14(a). Respondent also failed to verify, by means of photo
identification containing the bearer’s date of birth, that the purchaser was
18 years of age or older in violation of 21 C.F.R. § 1140.14(b)(1).

James K. Lee d/b/a Westwood Billiards, DAB CR2711, at 2-4 (2013).

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations require retailers to sell
cigarettes and smokeless tobacco exclusively through a face-to-face exchange and
without the assistance of a vending machine, 21 C.F.R. § 1140.14(c), except where
the vending machine is located in a facility in which minors are prohibited from
being present at any time, 21 C.F.R. § 1140.16(c)(2)(ii).

An Administrative Law Judge previously found that Respondent committed three
violations of regulations contained in 21 C.F.R. pt. 1140. Lee, DAB CR2711 at 3.
Taking the above alleged facts as true, Respondent most recently violated the
prohibition against selling cigarettes to any person younger than 18 years of age
on December 23, 2013. 21 C.F.R. § 1140.14(a). On the same date, Respondent
also violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $5,000, which is a permissible fine under the
regulations. 21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of
$5,000 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

